DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, the phrase “the position” should be changed to -- a position --.  In line 21, the phrase “both foils” should be changed to -- the first and second foils -- to provide proper antecedent basis and better clarification.  In line 32, the phrase -- of the first and/or second foil – should be inserted after the phrase “the foil face” to provide clarification.  In line 34, the phrase “the wetting” should be changed to -- a wetting --.  In line 36, the phrase -- of the first and/or second foil – should be inserted after the phrase “the foil face” to provide clarification.  
In claim 4, line 3, the phrase “the at least one retaining element” should be changed to -- the at least one retaining structure -- to provide proper antecedent basis. 
In claim 5, line 9, what is the word “it” referring to?  Please clarify.
In claim 6, line 9, the word -- the -- should be inserted before the word “liquid”.  In line 9, the phrase “the capacitance” should be changed to -- a capacitance --.  In line 10, the phrase “the electrical resistance” should be changed to -- an electrical resistance --.
In claim 8, line 5, the phrase “the middle” should be changed to -- a middle --.  In lines 5-6, the phrase “the center” should be changed to -- a center --.  In line 6, the phrase “the lateral” should be changed to -- a lateral --. 

In claim 12, line 14, the phrase “the first” should be changed to -- the first foil --.  In line 19, the phrase “the first” should be changed to -- the first foil --.
In claim 13, line 22, the phrase “the main face” should be changed to -- a main face --.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an impact sensor for detection of an impact or of any other acceleration comprising a liquid in the form of a droplet or of any other liquid reservoir and is designed such that the position and/or distribution of the liquid in the impact sensor indicates whether the impact sensor has been exposed to an impact or to any other acceleration of a predetermined minimum magnitude; the impact sensor is provided with a layer composite that comprises at least the following a first foil; a second foil; at least one cavity, slot or other recess disposed between a foil face of the first foil and a foil face of the second foil; at least one retaining structure, which is disposed on the foil face of the first and/or second foil; the at least one retaining structure is designed to maintain the liquid in a predetermined first sub-volume of the cavity in contact with both foils as long as the impact sensor is sensitive for impacts or other accelerations of predetermined minimum magnitude, and further is designed to permit an escape of the liquid or a part of the liquid from the first sub-volume into a second sub-volume of the cavity that functions for collection of the liquid only in the event of an impact or of any other acceleration above the predetermined minimum magnitude; the at least one retaining structure is a region of the first and/or second foil that is formed as a local elevation, depression or as any other local irregularity of the foil face; the local elevation, depression or other local irregularity forms a passable barrier for the wetting and/or contacting of the first and/or second foil by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Wardrop, Rubey, Branch, Wright, Ward, Kim, Sethi, are related to impact sensor system comprising a liquid in a form or a droplet or of any other liquid reservoir such that the liquid moves or escapes to another area of the impact sensor system.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861